EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 11, 2021, has been entered.  Claims 4, 8-11, and 13-15 have been canceled; and claims 16-19 are newly added.  Claims 1-3, 5-7, 12, and 16-19 are pending and are ALLOWED.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims have been amended to require a promoter comprising the full-length sequence of SEQ ID NO: 7 operably linked to a sequence encoding a protein with at least 85% identity to SEQ ID NO: 2 which is a functional m-type thioredoxin protein.  The prior art does not teach or fairly suggest this particular combination of promoter and coding sequence; and the Applicant’s own working examples show a good deal of unpredictability in generating plants that have the required increase in crop yield. For this reason, the claims are free of the prior art.  The amendments narrowing the scope of m-type thioredoxin protein to proteins having at least 85% identity to SEQ ID NO: 2 overcomes the written description rejection because the functional domains for thioredoxin proteins are well-characterized in the art, and the instant specification/sequence listing includes severla m-type thioredoxin proteins that fall within the 85% identity range when compared with SEQ ID NO: 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662